Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 13-14, 17-21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer (US 20140204848) in view of Palm (US 20160374069) and further in view of Park (US 2018/0007574).
Referring to claim 1, Geirhofer discloses a method for wireless communications by a base station (BS), comprising:
obtaining a relative weight of baseband processing for multiple-input multiple-output (MIMO) communications for a user equipment (UE) (FIG. 5, step 502. Par. 9, “determining capabilities of the UE to support at least one of multiple-input multiple-output (MIMO) or coordinated multipoint (CoMP) features on different operating frequency bands of a radio access network (RAN), signaling, to a base station (BS) of the RAN, a first combination of capabilities of the UE for a combination of bands, signaling, to the BS, a second combination of capabilities, different than the first combination of capabilities . . . and identifying, . . . , a particular combination of capabilities to be used to communicate with the BS”.  Par. 19, “the UE signals to a base station (BS) a first combination of UE capabilities for a combination of bands and also signals a second, different, combination of capabilities for the same combination of bands”.  Note first combination of capabilities and second combination of capabilities. In paragraph 37, UE processing capability that includes the max number of supported MIMO layers. Par. 38, shows “UE capabilities on a per-CC basis”. Note that CC is short for component carrier. 
Concerning “relative weight”, note that the UE sends to the BS combination of UE capabilities to be used for communication. Paragraph 19, lines 9-11, describes “applying a deterministic rule to determine which combination of capabilities to use”. Paragraph 56 describes “the list of band combinations may be ordered according to a deterministic rule, for example, alphabetically. Then the UE may select the first listed combination in the alphabetical list. This option may avoid ambiguity even if UE and network order/store UE capabilities differently. As used herein, alphabetical ordering implies sorting the band combinations first according to their first entry, then according to their second, third, etc”.  Here, note that the capabilities or combination of capabilities are ordered and sorted so that they will be used in an order according to the deterministic rule. Thus, each sorted combination or capability has a relative weight);
determining, based on the relative weight, to enable MIMO downlink (DL) transmissions to the UE (FIG. 6, step 606 and Par. 37, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing”. Par. 61, “According to certain aspects, the UE capabilities may include a number of MIMO layers supported for DL reception”.  Par. 66, “At 602, the BS receives, from a user equipment (UE), signaling indicating a first combination of capabilities of the UE to support at least one of multiple-input multiple-output (MIMO)”.  Note that the UE transmits to the BS information about MIMO capability for reception by the UE, thus, the base station BS receives the UE’s MIMO downlink capability); and

Geirhofer is not relied on for a component carrier (CC) configured for multiple-input multiple-output and transmission of MIMO signals via the CC.
In an analogous art, Palm discloses the component carrier (CC) configured for multiple-input multiple-output (MIMO) and transmission of MIMO signals via the CC (Par. 43, “the received UE capabilities may indicate that the maximum capability limit per component carrier is 4 MIMO layers and the total maximum capability limit is 12 MIMO layers. If the number of component carriers selected in action 302 is five, i.e. CC1-CC5”, “the network node is able to configure the radio feature of MIMO with 4 MIMO layers on one of the five component carriers CC1-CC5”.  Par. 64, “it may be sufficient that the wireless device indicates its total maximum capability and maximum capability per component carrier which may comprise a total number of MIMO layers”.  Note that component carriers are configured to carry MIMO signals).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Geirhofer by incorporating the teachings of Palm so that bandwidth is divided into component carriers and multiple MIMO channels would be transmitted in each CC, for the urther, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for disclosing the MIMO being a full dimension MIMO (FD-MIMO).
In an analogous art, Park discloses a UE transmitting its baseband processing capability of FD-MIMO (Par. 535, “The UE capable of FD-MIMO operation may transmit its specific capability signaling (namely capability of supporting FD-MIMO operation) to the eNB when initially connecting to a network”. Par. 524, “This is intended to consider the fact that the DCI transmitted from the corresponding specific EPDCCH set is transmitted by FD-MIMO beamforming (namely FD-MIMO beamforming is applied).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Park so that a UE’s capability of FD-MIMO is indicated to the BS (or eNB), so that the FD-MIMO would be used in communications between the UE and BS, for the purpose of using both vertical and horizontal directions so that it can cover any signals in 3D space, thus providing robust communication channels between the UE and BS. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Geirhofer/Palm/Park discloses the method of claim 1, wherein obtaining the relative weight comprises receiving an indication of the relative weight in a capabilities message from the UE (Geirhofer, Par. 19 and 36 “the UE signals to a base station (BS) a first combination of UE capabilities for a combination of bands and also signals a second, different, combination of capabilities for the same combination of bands”.  Note that the UE transmits to the BS and the BS receives the UE’s capability information that includes if UE supports MIMO and a first combination of capabilities and second combination of capabilities)

Geirhofer, Par. 37, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing. The maximum number of supported MIMO layers may depend, for example, on the number of UE receive antennas, the UE processing capability, and other implementation specific factors.” Park, Par. 535, “The UE capable of FD-MIMO operation may transmit its specific capability signaling (namely capability of supporting FD-MIMO operation) to the eNB. Note that Geirhofer teaches the number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing, and Park teaches FD-MIMO capability of UE. Thus, the number of layers of spatial multiplexing for the FD-MIMO DL transmission, wherein transmitting the FD-MIMO DL transmission comprises transmitting the FD-MIMO DL transmission having the determined number of layers of spatial multiplexing would be accomplished from incorporating the FD-MIMO DL transmission of Park into the number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Park so that a UE’s capability of FD-MIMO is indicated to the BS (or eNB), so that the FD-MIMO would be used in communications between the UE and BS, for the purpose of using both vertical and horizontal directions so that it can cover any signals in 3D space, thus providing robust communication channels between the UE and BS. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
capability limit per component carrier is 4 MIMO layers”. Geirhofer, Par. 37, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing. Park, Par. 535, “The UE capable of FD-MIMO operation may transmit its specific capability signaling (namely capability of supporting FD-MIMO operation) to the eNB. Note that Geirhofer teaches the number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing, and Park teaches FD-MIMO capability of UE. Thus, the number of layers of spatial multiplexing for the FD-MIMO DL transmission, wherein transmitting the FD-MIMO DL transmission comprises transmitting the FD-MIMO DL transmission having the determined number of layers of spatial multiplexing would be accomplished from incorporating the FD-MIMO DL transmission of Park into the number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Park so that a UE’s capability of FD-MIMO is indicated to the BS (or eNB), so that bandwidth utilized efficiently using  component carriers and multiple MIMO channels in each CC,  as taught by Palm and using FD-MIMO feature of Park for the purpose of increasing multiplexing gain. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Geirhofer/Palm/Park discloses the method claim 4, wherein obtaining the maximum number of FD-MIMO layers comprises receiving an indication of the maximum number of FD-MIMO layers in a capabilities message from the UE (Geirhofer, FIG. 5, step 502. capabilities of the UE to support at least one of multiple-input multiple-output (MIMO) or coordinated multipoint (CoMP) features on different operating frequency bands of a radio access network (RAN), signaling, to a base station (BS) of the RAN, a first combination of capabilities of the UE for a combination of bands, signaling, to the BS, a second combination of capabilities, different than the first combination of capabilities . . . and identifying, . . . , a particular combination of capabilities to be used to communicate with the BS”.  ).
Referring to claim 8, the combination of Geirhofer/Palm/Park discloses the method claim 1, further disclosing determining the relative weight based on a maximum number of DL layers configured for the CC (Geirhofer, Par. 37, last line, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing”. Par. 36, “maximum number of multiple-input multiple-output (MIMO) layers supported for downlink (DL) reception . . . supported in coordinated multipoint (CoMP). For CoMP with carrier aggregation (CA), the UE may signal the maximum number … supported per component carrier (CC).”).
Referring to claim 9, the combination of Geirhofer/Palm/Park discloses the method claim 8, and further discloses each relative weight corresponds to a different number of DL layers (Geirhofer, Par. 61, “UE capabilities may include a number of MIMO layers supported for DL reception”. Par. 37, “number of supported MIMO layers may depend, for example, on the number of UE receive antennas, the UE processing capability, and other implementation specific factors. The network may use the number of layers signaled by the UE to determine the bitwidth for rank indicator (RI) signaling. For example, the bitwidth may be chosen as the maximum possible rank”. Par. 64, “the rule may be based on an order in which the combinations of capabilities were signaled. Alternatively, the rule may be based on an ordered list of band combinations”).
Geirhofer, Par. 37, “The maximum number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing. Park, Par. 535, “The UE capable of FD-MIMO operation may transmit its specific capability signaling (namely capability of supporting FD-MIMO operation) to the eNB. Note that Geirhofer teaches the number of supported MIMO layers indicates the maximum number of supported layers for DL spatial multiplexing, and Park teaches FD-MIMO capability of UE. Park, Par. 535, “The UE capable of FD-MIMO”).
The combination is not relied on for maximum number of layers over all CCs supported by the UE to the BS.
Palm discloses maximum number of layers over all CCs supported by the UE to the BS (Palm, Par. 43, “the received UE capabilities may indicate that the maximum capability limit per component carrier is 4 MIMO layers).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Palm so that bandwidth is divided into component carriers and multiple MIMO channels would be transmitted in each CC, for the purpose of increasing multiplexing gain. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, the combination of Geirhofer/Park/Palm discloses the method of claim 13, wherein providing the maximum number of FD-MIMO layers comprises transmitting an indication of the maximum number of FD-MIMO layers in a capabilities message (Geirhofer, FIG. 5, step 502. Par. 9, “determining capabilities of the UE to support at least one of multiple-input multiple-output (MIMO) or coordinated multipoint (CoMP) features on different operating frequency bands of a radio access network (RAN), signaling, to a base station (BS) of the RAN, a first combination of capabilities of the UE for a 
Claims 17-21 and 23-24 recite features analogous to the features of claims 1-5 and 8-9 respectively. With the exception, that claims 17-21 and 23-24 are apparatus claims performing the methods of claims 1-5 and 8-9. Specifically, the apparatus claims 17-21 and 23-24 are directed to a base station and perform communication steps of claims 17-21 and 23-24 with a UE. The applied prior art, particularly Geirhofer also disclose such apparatus or base station (see FIG. 2, the left side. See also Par. 27, 28 and 35, “FIG. 2 shows a block diagram of a design of base station /eNB 110 and UE 120, which may be one of the base stations /eNBs and one of the UEs”.  Note the figure 2 illustrates the apparatus as the base station or eNB that includes processors and memory and other hardware for performing operations outlined in figure 6 for the method claims). Thus, they are rejected for the same reasons as set forth above. 
Claim 28 recites features analogous to the features of claim 13. Thus, it is rejected for the same reasons as set forth above.

Claims 11-12, 15, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer (US 20140204848) in view of Park (US 2018/0007574).
Referring to claim 11, Geirhofer discloses a method for wireless communications by a user equipment (UE) (FIG. 5-6 and Par. 67), comprising:
providing a relative weight of baseband processing for multiple- input multiple-output (MIMO) communications from a base station (BS) (FIG. 5, step 502. Par. 62, “UE signals, to a base station (BS) … capabilities”. Par. 9, “determining capabilities of the UE to support at least one of multiple-input multiple-output (MIMO) or coordinated multipoint (CoMP) features on different operating frequency a particular combination of capabilities to be used to communicate with the BS”.  Par. 19, “the UE signals to a base station (BS) a first combination of UE capabilities for a combination of bands and also signals a second, different, combination of capabilities for the same combination of bands”.  Note that the UE transmits to the BS and the BS obtains (or receives) the UE’s capability information that includes if UE supports MIMO and a first combination of capabilities and second combination of capabilities. In paragraph 37, UE processing capability that includes the max number of supported MIMO layers. Par. 38, shows “UE capabilities on a per-CC basis”. Note that CC is short for component carrier. Concerning “relative weight”, note that the UE sends to the BS combination of UE capabilities to be used for communication. Paragraph 19, lines 9-11, describes “applying a deterministic rule to determine which combination of capabilities to use”. Paragraph 56 describes “the list of band combinations may be ordered according to a deterministic rule, for example, alphabetically. Then the UE may select the first listed combination in the alphabetical list. This option may avoid ambiguity even if UE and network order/store UE capabilities differently. As used herein, alphabetical ordering implies sorting the band combinations first according to their first entry, then according to their second, third, etc”.  Here, note that the capabilities or combination of capabilities are ordered and sorted so that they will be used in the order according to the deterministic rule. Thus, each sorted combination or capability has a relative weight); and
receiving, from the BS, a MIMO transmission having a number of spatial layers determined based on the relative weight (FIG. 5-6, and Par. 37, Par. 61, “According to certain aspects, the UE capabilities may include a number of MIMO layers supported for DL reception”.  Par. 66, “At 602, the BS receives, 
Geirhofer is not relied on for disclosing the MIMO to be a full dimension MIMO (FD-MIMO).
In an analogous art, Park discloses a UE transmitting its baseband processing capability of FD-MIMO (Par. 535, “The UE capable of FD-MIMO operation may transmit its specific capability signaling (namely capability of supporting FD-MIMO operation) to the eNB when initially connecting to a network”. Par. 524, “This is intended to consider the fact that the DCI transmitted from the corresponding specific EPDCCH set is transmitted by FD-MIMO beamforming (namely FD-MIMO beamforming is applied).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify Geirhofer by incorporating the teachings of Park so that a UE’s capability of FD-MIMO is indicated to the BS (or eNB), so that the FD-MIMO would be used in communications between the UE and BS, for the purpose of using both vertical and horizontal directions so that it can cover any signals in 3D space, thus providing robust communication channels between the UE and BS. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, the combination of Geirhofer/Park discloses the method of claim 11, wherein providing the relative weight comprises transmitting an indication of the relative weight in a capabilities message (Geirhofer, Par. 19 and 36 “the UE signals to a base station (BS) a first combination of UE capabilities for a combination of bands and also signals a second, different, combination of 
Referring to claim 15, the combination of Geirhofer/Park discloses the method of claim 11, further comprising: providing a plurality of relative weights to the BS, wherein each relative weight corresponds to a different number of DL layers (Geirhofer, Par. 61, “UE capabilities may include a number of MIMO layers supported for DL reception”. Par. 37, “number of supported MIMO layers may depend, for example, on the number of UE receive antennas, the UE processing capability, and other implementation specific factors. The network may use the number of layers signaled by the UE to determine the bitwidth for rank indicator (RI) signaling. For example, the bitwidth may be chosen as the maximum possible rank”. Par. 64, “the rule may be based on an order in which the combinations of capabilities were signaled. Alternatively, the rule may be based on an ordered list of band combinations).
Claims 26-27 and 29 recite features analogous to the features of claims 11-12 and 15 respectively. With the exception, that claims 26-27 and 29 are apparatus claims performing the methods of claims 11-12 and 15. Specifically, the apparatus claims 26-27 and 29 are directed to a UE and performs communication steps of claims 11-12 and15 with a BS. The applied prior art, particularly Geirhofer also disclose such apparatus or UE (see FIG. 2, the right side. See also Par. 27 and 29, “At UE 120, antennas 252a through 252r may receive the downlink signals from base station 110”.  Note the figure 2 illustrates the apparatus as the UE that includes processors and memory and other hardware for performing operations outlined in figure 5 for the method claims). Thus, they are rejected for the same reasons as set forth above
Allowable Subject Matter
Claims 6-7, 10, 16, 22, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein determining the number of layers of spatial multiplexing for the FD-MIMO DL transmission to the UE via the CC is based on a bandwidth of the CC”, “obtaining a threshold bandwidth from the UE, wherein determining the number of layers of spatial multiplexing for the FD-MIMO DL transmission to the UE via the CC based on the bandwidth of the CC comprises determining the number of layers of spatial multiplexing for the FD-MIMO DL transmission to the UE via the CC based on the threshold bandwidth when the bandwidth of the CC is less than the threshold bandwidth”, and “receiving a maximum value for a weighted sum of DL layers over all configured CCs from the UE”, as recited in claims 6-7, 10, 16, 22, 25 and 30  along with the limitations of the intermediate and base claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/Primary Examiner, Art Unit 2644